EXHIBIT 10.1
EXECUTION VERSION
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of July 1, 2008 (the
“Effective Date”), is between TRI-ISTHMUS GROUP, INC., a Delaware corporation
(the “Company”), and DAVID HIRSCHHORN (“Hirschhorn”). The Company and Hirschhorn
are collectively referred to in this Agreement as the “Parties.”
Background
The company wishes to employ Hirschhorn as its Chief Executive Officer, and the
Parties desire to provide for the employment of Hirschhorn as of the Effective
Date in accordance with the terms of this Agreement.
Terms of Agreement
The Parties agree as follows:
1. EMPLOYMENT. The Company employs Hirschhorn to devote his personal services to
the business and affairs of the Company, and Hirschhorn accepts such employment,
on the terms and conditions stated in this Agreement.
1.1. Duties. Hirschhorn’s title and position shall be Chief Executive Officer of
the Company. Hirschhorn’s duties will be those customarily performed by persons
acting in that capacity and those that may be designated by the Board of
Directors of the Company (the “Board”) consistent with the title and position of
Chief Executive Officer of the Company. Hirschhorn shall report directly to the
Board. Hirschhorn shall also serve, upon request and without additional
compensation, as an officer or a director, or both, of any subsidiary, division,
or affiliate of the Company or any other entity in which the Company holds an
equity interest or which it sponsors.
1.2. Full-Time Employee. Hirschhorn shall devote his full time (except for
reasonable vacation time and absence for any disability), attention, and best
efforts to the performance of his duties described in Article 1.1.
2. TERM. The term of Hirschhorn’s employment under this Agreement (the “Term”)
shall commence on the Effective Date and shall continue until July 1, 2013 or
until terminated pursuant to Article 5.
3. COMPENSATION. As compensation for the services rendered by Hirschhorn under
this Agreement, the Company shall, during the Term, pay or provide Hirschhorn
the following:
3.1. Base Salary. The Company shall pay Hirschhorn during the Term a base salary
equal to Four Hundred Eighty Thousand Dollars ($480,000.00) for the first year
of the Agreement; Five Hundred Forty Thousand Dollars ($540,000.00) for the
Second year of the Agreement; Six Hundred Thousand Dollars ($600,000.00) for the
third year of the Agreement; Six Hundred Thirty Thousand Dollars ($630,000.00)
for the fourth year of the Agreement; and Six Hundred Sixty-One Thousand Five
Hundred Dollars ($661,500)

 



--------------------------------------------------------------------------------



 



for the fifth and final year of the Agreement (“Base Salary”). Base Salary shall
be paid in equal installments every two weeks, in arrears, at the Company’s
regular and routine payroll dates, or at such intervals as may otherwise be
agreed upon by the Parties, and in accordance with any other payroll procedures
of the Company. Base Salary shall be prorated in any fiscal year during which
Hirschhorn is employed under this Agreement for less than the entire fiscal
year, in accordance with the number of days in that fiscal year during which
Hirschhorn is so employed. Base Salary shall also be prorated (on a daily basis)
for any partial payroll period of employment under this Agreement.
3.2. Annual Incentive Bonus. In addition to the Base Salary, Hirschhorn shall be
eligible to receive an annual incentive bonus as determined by the Compensation
Committee of the Board (the “Compensation Committee”) of an amount not exceeding
three times the Base Salary (as described in Article 3.1) or ten percent (10%)
of the Company’s EBITDA for the immediately preceding fiscal year (the “Bonus”).
To the extent declared, the Bonus shall be due and payable within five
(5) business days following the public disclosure of the Company’s annual report
(for the applicable fiscal year) on Form 10-K, as filed with the Securities and
Exchange Commission. For purposes hereof, “EBITDA” means an amount for the
Company and its subsidiaries based on the audited financial statements equal to
(x) consolidated net income from operations plus (y) without duplication and to
the extent deducted in computing net income, the sum of (a) interest expense,
(b) taxes, (c) depreciation expense, (d) amortization expense, and (e) one-time,
non-recurring expenses that are not related, directly or indirectly, to the
operating activities of the Company for the applicable fiscal year.
3.3. Option. Hirschhorn shall be eligible to participate in any stock option,
performance share, phantom stock, or similar long-term stock-based incentive
plan adopted by the Company for its employees in effect during the Term,
including the Option Plan. The extent to which Hirschhorn shall participate in
any such plan will be determined by the Compensation Committee. Concurrent with
the Effective Date of this Agreement, Hirschhorn shall receive options to
purchase up to Six Million, Two Hundred, Fifty Thousand (6,250,000) shares of
the Company’s common stock at an initial exercise price of $0.625 per share.
Such options shall vest in equal installments over a five (5) year period
commencing on the Effective Date of this Agreement. The terms and conditions of
these options shall be as set forth in an option grant agreement between the
Company and Hirschhorn.
3.4. Savings and Retirement Plans. Hirschhorn shall be eligible to participate
in any bonus, savings, deferred compensation, retirement or pension, or death
benefit plan adopted by the Company for its employees generally in effect during
the Term.
3.5. Welfare Benefit Plans. Hirschhorn shall be eligible to participate in any
life insurance, medical, dental, and hospitalization insurance, disability
insurance benefit, or other similar employee welfare benefit plan or program
adopted by the Company covering its employees generally in effect during the
Term.

2



--------------------------------------------------------------------------------



 



3.6. Paid Time Off. Hirschhorn shall be entitled to twenty (20) days of paid
vacation or time off (“PTO”) per fiscal year of the Company, in accordance with
the Company’s PTO policies, practices and procedures in effect during the Term.
Such PTO shall, however, be prorated in any fiscal year during which Hirschhorn
is employed under this Agreement for less than the entire fiscal year, in
accordance with the number of days in that fiscal year during which Hirschhorn
is so employed.
3.7. Tax Withholding. The Company may deduct from any compensation or other
amount payable to Hirschhorn under this Agreement (including under Article 5)
social security (FICA) taxes and all federal, state, municipal, and other taxes
or governmental charges as may, in the Company’s judgment, be required.
3.8. Participation in Compensation and Benefit Plans. Hirschhorn’s participation
during the Term in any or all of the plans or programs adopted by the Company
described in Articles 3.3 through 3.5 (“Compensation and Benefit Plans”) will be
subject to the terms and conditions of those Compensation and Benefit Plans as
they now exist or may hereafter be adopted, amended, restated, or discontinued
by the Company, including the satisfaction of all applicable eligibility
requirements and vesting provisions of those Compensation and Benefit Plans. The
Company shall have no obligation under this Agreement to continue any or all of
the Compensation and Benefit Plans that now exist or are hereafter adopted. To
the extent that Hirschhorn is eligible to participate in any Compensation and
Benefit Plan existing on the date of this Agreement for which a plan description
or plan materials are available, the Company has provided to Hirschhorn, and
Hirschhorn hereby acknowledges receipt of, a copy of the correct and complete
written plan description or plan materials distributed to participants or
prospective participants.
4. EXPENSE REIMBURSEMENT. During the Term, Hirschhorn may incur, and shall be
reimbursed by the Company on a monthly basis, in arrears, for the following:
4.1. General Expenses. Reasonable, ordinary and necessary, and documented
business expenses to the extent that Hirschhorn complies with, and reimbursement
is permitted by, the Company’s policies, practices and procedures.
4.2. Healthcare. The Company shall reimburse Hirschhorn for the amount of his
individual monthly healthcare insurance premiums paid by Hirschhorn pursuant to
the Company’s healthcare plan.
4.3. Company Car and Driver. The Company shall reimburse Hirschhorn for the cost
of a car service used by Hirschhorn for travel between the Company’s
headquarters and its ambulatory surgery centers and associated facilities in San
Diego, California, to the extent that such was a necessary expense related to
Company business.
4.4. Business Travel. The Company shall reimburse Hirschhorn for business class
airline tickets purchased by Hirschhorn for travel on behalf of the Company to
the extent that such travel involves more than two hours of flight time.
5. ADDITIONAL BENEFITS. During the Term, the Company shall provide Hirschhorn
with, and pay for the expenses associated with, the following:

3



--------------------------------------------------------------------------------



 



5.1. Auto Lease Allowance. Hirschhorn shall be entitled to a car allowance in
the amount of Five Hundred Dollars ($500.00) per month.
5.2. Term Life Insurance. Hirschhorn shall receive a term life insurance policy
with a death benefit of One Million Dollars ($1,000,000.00) for the first year
of the Agreement; One Million Five Hundred Thousand Dollars ($1,500,000.00) for
the second and third years of the Agreement; and Two Million Dollars
($2,000,000.00) for each of the fourth and fifth years of the Agreement. The
premiums for this term life insurance policy shall be paid by the Company as
long as Hirschhorn remains employed by the Company pursuant to this Agreement.
5.3 Tax Preparation and Financial Planning. The Company shall reimburse
Hirschhorn for costs incurred in connection with his individual tax preparation
and financial planning services, up to an amount of Five Thousand Dollars
($5,000.000) per annum.
6. EMPLOYMENT TERMINATION. Either Party may terminate Hirschhorn’s employment
under this Agreement by giving written notice of termination to the other Party.
If the Company is terminating, it shall include in that notice a statement
whether the termination is because of Disability or for Cause or without Cause.
The Parties’ respective rights and obligations upon the termination of
Hirschhorn’s employment under this Agreement are as follows:
6.1. Termination Generally. Upon any termination of Hirschhorn’s employment
under this Agreement, the Company shall pay or provide Hirschhorn the following:
6.1.a. Any amount of Base Salary earned by, but not yet paid to, Hirschhorn
through the effective date of termination of employment, as further described
below (the “Termination Date”);
6.1.b. All benefits that have been earned by or vested in, and are payable to,
Hirschhorn under, and subject to the terms (including all eligibility
requirements) of, the Compensation and Benefit Plans in which Hirschhorn
participated through the Termination Date;
6.1.c. All reimbursable expenses due, but not yet paid, to Hirschhorn as of the
Termination Date under Article 4; and
6.1.d. An amount equal to all accrued and unused PTO, calculated in accordance
with the Company’s PTO policies, practices, and procedures (including authorized
deductions and the deductions required by law), through the Termination Date.
The amount of Base Salary due under Article 6.1.a shall be paid no later than
thirty (30) business days after the Termination Date; the amounts or benefits
due under Article 6.1.b shall be paid or provided in accordance with the terms
of the Compensation and Benefit Plans under which such amounts or benefits are
due to Hirschhorn; and the amounts due under Articles 6.1.c and 6.1.d shall be
paid in accordance with the terms of the

4



--------------------------------------------------------------------------------



 



Company’s policies, practices, and procedures regarding reimbursable expenses
and PTO, respectively. Except as expressly provided below in this Article 6,
upon paying or providing Hirschhorn the preceding amounts or benefits, the
Company shall have no further obligation or liability under this Agreement for
base salary or any other cash compensation or for any benefits under any of the
Compensation and Benefit Plans. Upon termination of Hirschhorn’s employment,
Hirschhorn shall be deemed to have resigned from any position as an officer or
director, or both, of any subsidiary, division, or affiliate of the Company or
any other entity in which the Company holds an equity interest or which it
sponsors that Hirschhorn then holds; no written resignation need be given or
delivered to the Company.
In this Agreement, the Termination Date shall be (i) the date of Hirschhorn’s
death, (ii) the third business day after the date on which the Company gives
notice of termination because of Disability, or (iii) the date of termination
specified in any other notice of termination, or if not specified in the notice
of termination, the date that notice of termination is given.
In this Agreement, “Disability” means Hirschhorn’s permanent and total
disability, which shall be deemed to exist if he is unable reasonably to perform
his duties under this Agreement because of any medically determinable physical
or mental impairment which can be expected to result in death or which has
lasted or can be expected to last for at least ninety (90) consecutive days. Any
Disability shall be determined by the Board or an authorized committee or
representative thereof (“Representative”), in its sole and absolute discretion,
upon receipt of competent medical advice from a qualified physician selected by
or acceptable to the Board or its Representative. Hirschhorn shall, if there is
any question about his Disability, submit to a physical examination by a
qualified physician selected by the Board or its Representative.
In this Agreement, “Cause” means any of the following: (i) Hirschhorn’s failure
to substantially perform his duties under this Agreement, other than any such
failure resulting from his incapacity due to physical or mental illness or
Disability; (ii) Hirschhorn’s engaging in any action which, or omitting to
engage in any action the omission of which, has been, is, or is reasonably
expected to be substantially injurious (monetarily or otherwise) to the Company
or its business or reputation; (iii) Hirschhorn’s performance of any act or
omission constituting dishonesty that results, directly or indirectly, in
significant gain or enrichment of Hirschhorn or his family or affiliates at the
expense of the Company; or (iv) any breach by Hirschhorn of any obligation under
any of Articles 7, 8, 9, and 10. Whether an event or circumstance constituting
Cause exists will be determined in good faith by the Board or its
Representative. If the Company believes that Cause for termination exists under
clause (i) above in this paragraph, the Company shall notify Hirschhorn of that
belief, and that notice shall describe the event or circumstance believed to
constitute Cause for termination. If that event or circumstance may reasonably
be remedied or corrected, Hirschhorn shall have thirty (30) days to effect that
correction or remedy. If not corrected or remedied within that thirty (30) day
period, Cause for termination shall immediately be deemed to exist, and
Hirschhorn’s employment shall be deemed terminated. If the Company believes that
Cause for termination exists under any of clauses (ii), (iii), and (iv) above in
this paragraph, the

5



--------------------------------------------------------------------------------



 



Company shall notify Hirschhorn of that belief, and that notice shall constitute
immediate termination of Hirschhorn’s employment.
Hirschhorn may voluntarily terminate his employment under this Agreement only by
giving at least thirty (30) days’ prior written notice to the Company.
Hirschhorn shall not be liable to the Company for breach of this Agreement
because of his termination of employment in accordance with the preceding
sentence.
6.2. Termination Without Cause or Upon Death or Disability. If Hirschhorn’s
employment is terminated by death or by the Company because of Disability or
without Cause, Hirschhorn (or his legal representative, estate, or heirs) shall
be entitled to receive from the Company, as liquidated damages:
6.2.a. A lump sum amount equal to three times the sum of Hirschhorn’s then
current annualized Base Salary plus any bonus paid in the fiscal year of the
Company preceding Termination pursuant to this Article 6.2 (the “Severance
Payments”); and
6.2.b. If Hirschhorn elects and maintains continued coverage under the
Consolidated Omnibus Benefits Reconciliation Act of 1985 and corresponding
regulations (“COBRA”), then for up to the twelve (12) consecutive months
immediately after the Termination Date, payments in an amount equal to the
difference between (i) the premiums paid or payable by Hirschhorn for coverage
under COBRA for himself and his dependents (if any) and (ii) the premiums that
he would have paid for comparable coverage under the Company’s then current
group insurance plan or plans if his employment under this Agreement had not
ceased (the “Insurance Payments”); except that the Insurance Payments shall
expire or terminate immediately upon Hirschhorn’s becoming eligible for coverage
under another employer’s plan or policy.
The Severance Payments shall be paid at the dates on which Hirschhorn’s Base
Salary would have been payable if his employment under this Agreement had not
been terminated. The Company will commence the Severance Payments and the
Insurance Payments within ten (10) business days after the first business day on
which the release executed and delivered in accordance with Article 6.4.a
becomes irrevocable by Hirschhorn (or his legal representative, estate, or
heirs). The Company’s obligations for the Insurance Payments are not intended to
negate or impair any obligation of the Company or right of Hirschhorn under
COBRA. The Severance Payments and the Insurance Payments shall be in addition to
the amounts or benefits to which Hirschhorn is entitled under Article 6.1. Any
Severance Payments or Insurance Payments (or both) under this Article 6.2 shall
not be deemed the continuation of Hirschhorn’s employment for any purpose.
6.3. Termination Upon a Change in Control.
6.3.a Definitions. For purposes of this Article 6.3, the following definitions
apply:

6



--------------------------------------------------------------------------------



 



6.3.a.i. An “Acquiring Person” shall mean any person that, together with all
Affiliates and Associates of such person, is the beneficial owner of 50.1% or
more of the outstanding Common Stock. The term “Acquiring Person” shall not
include the Company, any subsidiary of the Company, any employee benefit plan of
the Company (or trust with respect thereto) or subsidiary of the Company, or any
person holding Common Stock of the Company for or pursuant to the terms of any
such plan.
6.3.a.ii. “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) in effect
on the date of this Agreement.
6.3.a.iii For “Cause” shall have the meaning set forth in Article 6.1 above.
6.3.a.iv. “Change in Control” of the Company shall have occurred if at any time
during the term of this Agreement any of the following events shall occur:
6.3.a.iv.A. The Company is merged, consolidated or reorganized into or with
another corporation or other legal person and as a result of such merger,
consolidation or reorganization less than 50.1% of the combined voting power to
elect directors of the then outstanding securities of the remaining corporation
or legal person or its ultimate parent immediately after such transaction is
available to be received by all stockholders on a pro rata basis and is actually
received in respect of or exchange for voting securities of the Company pursuant
to such transaction;
6.3.a.iv.B. The Company sells all or substantially all of its assets to any
other corporation or other legal person not controlled by or under common
control with the Company;
6.3.a.iv.C. Any person or group (including any “person” as such term is used in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act has become the
beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3 or
any successor rule or regulation promulgated under the Exchange Act) of
securities which when added to any securities already owned by such person would
represent in the aggregate 50% or more of the then outstanding securities of the
Company which are entitled to vote to elect directors;

7



--------------------------------------------------------------------------------



 



6.3.a.iv.D. If at any time, the Continuing Directors then serving on the Board
cease for any reason to constitute at least a majority thereof;
6.3.a.iv.E. Any occurrence that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A or any successor rule or regulation
promulgated under the Exchange Act; or
6.3.a.iv.F. Such other events that cause a change in control of the Company, as
determined by the Board in its sole discretion;
provided, however, a Change in Control of the Company shall not be deemed to
have occurred as the result of any transaction having one or more of the
foregoing effects if such transaction is both (1) proposed by, and (2) includes
a significant equity participation of, executive officers of the Company as
constituted immediately prior to the occurrence of such transaction or any
Company employee stock ownership plan or pension plan.
6.3.a.v. “Continuing Director” shall mean a director of the Company who (i) is
not an Acquiring Person, an Affiliate or Associate, a representative of an
Acquiring Person or nominated for election by an Acquiring Person, and (ii) was
either a member of the Board of the Company on the date of this Agreement or
subsequently became a director of the Company and whose initial election or
initial nomination for election by the Company’s stockholders was approved by a
majority of the Continuing Directors then on the Board of the Company.
6.3.a.vi. “Disability” and “Disabled” shall have the meaning set forth in
Article 6.1 above.
6.3.a.vii. “Change in Control Severance Compensation” shall be as follows:
6.3.a.vii.A. If Hirschhorn’s employment is terminated pursuant to a Change in
Control by way of an acquisition (including, without limitation, asset, equity
or otherwise) by an Acquiring Person, then Hirschhorn will be entitled to a lump
sum amount equal to three times the sum of Hirschhorn’s then current annualized
Base Salary plus any bonus paid in the fiscal year of the Company preceding the
date of termination pursuant to this Article 6.3.
6.3.a.vii.B. If Hirschhorn’s employment is terminated pursuant to a Change in
Control by way of any other transaction other than that described under
Article 6.3.a.vii.A. above, then for a period of 12 months Hirschhorn is
entitled to benefits substantially similar to

8



--------------------------------------------------------------------------------



 



those which Hirschhorn was entitled to receive immediately prior to the date of
termination (pursuant to this Article 6.3 under the Company’s health benefit
programs and insurance programs, including, without limitation, all of the
Company’s “employee welfare benefit plans” within the meaning of Section 3(1) of
The Employee Retirement Income Security Act of 1974, as amended.
6.3.a.vii.C. Upon Change in Control for any and all reasons, all options granted
to Hirschhorn previously pursuant to this Agreement shall vest immediately.
6.3.a.vii.D. Upon Change in Control for any and all reasons, Hirschhorn shall be
entitled to retain full possession of any laptop or notebook computer that was
provided to him by the Company.
6.3.b Rights of Hirschhorn Upon Change in Control and Subsequent Termination.
6.3.b.i. The Company shall provide Hirschhorn, within ten (10) days following
the date of termination pursuant to this Article 6.3, Change in Control
Severance Compensation, but without affecting the rights of Hirschhorn or the
Company at law or in equity, if, within one year following the occurrence of a
Change in Control, any of the following two events shall occur:
6.3.b.i.A. the Company terminates Hirschhorn’s employment during the Term except
for any of the following reasons:
     6.3.b.i.A.(1) Hirschhorn dies;
     6.3.b.i.A.(2) Hirschhorn becomes Disabled; or
     6.3.b.i.A.(3) The Company terminates Hirschhorn for Cause; or
6.3.b.ii.B. Hirschhorn terminates his employment after such Change in Control
and the Company commits any breach of this Agreement, which is not cured within
ten (10) calendar days after receipt by the Company of written notice from
Hirschhorn of such breach.
6.3.b.ii. Upon written notice given by Hirschhorn to the Company prior to the
receipt of Change in Control Severance Compensation, Hirschhorn, at his sole
option, may elect to have all or any part of any such amount paid to him,
without interest, on an installment basis selected by him.

9



--------------------------------------------------------------------------------



 



6.3.b.iii. The payment of Change in Control Severance Compensation by the
Company to Hirschhorn shall not affect any rights and benefits which Hirschhorn
may have pursuant to any other agreement, policy, plan, program or arrangement
with the Company prior to the date of termination pursuant to this Article 6.3,
which rights shall be governed by the terms thereof, except that payments
hereunder after termination under this Article 6.3 shall reduce by an equal
amount any sums payable after termination of employment under Article 6.2 above,
as may be amended, restated or modified.
6.3.b.iv. If any of the events set forth in Articles 6.3.b.i.A or 6.3.b.ii.B. of
this Agreement occurs prior to a Change in Control but following the
commencement of any discussion authorized by the Board with a third person that
ultimately results in a Change in Control involving that person or a different
third party, such event shall be deemed to be a termination or removal of
Hirschhorn after a Change in Control for purposes of this Agreement and shall
entitle Hirschhorn to all benefits under this Agreement.
6.4. Conditions to Severance Payments. Except as provided in Article 6.2.b and
below in this Article 6.4, none of the Severance Payments and the Insurance
Payments under Article 6.2 will be subject to reduction as the result of future
compensation earned or received by Hirschhorn (including by self-employment),
and Hirschhorn shall have no duty to mitigate his damages. The Severance
Payments and the Insurance Payments shall, however, be conditioned upon:
6.4.a. The Company’s receipt of a Settlement Agreement, General Release, and
Covenant Not to Sue executed and performed by Hirschhorn (or his legal
representative, estate, or heirs) in substantially the form of Exhibit “A” to
this Agreement (the “Release Agreement”); and
6.4.b. the compliance by Hirschhorn (or his legal representative, estate, or
heirs) with Articles 7, 8, 9, and 10 after the Termination Date as specified in
those Articles, as well as with the Release Agreement.
The Company may cease or reduce the Severance Payments or the Insurance Payments
(or both) if, and the Company shall be entitled to a return of the Severance
Payments and the Insurance Payments (or both) made to the extent that, there is
or has been any material violation by Hirschhorn (or his legal representatives,
estate, or heirs) of any of Articles 7, 8, 9, and 10 or of the Release
Agreement.
6.5. Termination for Cause or by Hirschhorn. If Hirschhorn’s employment is
terminated by the Company for Cause or is voluntarily terminated by Hirschhorn,
then Hirschhorn shall not be entitled to any payments under this Agreement other
than the amounts or benefits to which he is entitled under Article 6.1.

10



--------------------------------------------------------------------------------



 



6.6. Post-Termination Survival. The provisions of this Article 6 shall survive
the termination of Hirschhorn’s employment by the Company and its subsidiaries
to the extent necessary to effect the post-termination payments or benefits to
which Hirschhorn is entitled under the terms of this Article 6.
7. CONFIDENTIAL INFORMATION. The Company shall provide to Hirschhorn, during the
Term, access to various trade secrets, confidential information, and proprietary
information of the Company (which, in this Article 7 as well as in Articles 8,
9, and 10, shall include the Company’s subsidiaries and affiliates) which are
valuable and unique to the Company (“Confidential Information”). Confidential
Information includes the Company’s plans, policies, and procedures as well as
the plans, policies and procedures of other persons having relationships that
are material to the Company’s business and affairs. Hirschhorn shall not, either
while in the employ of the Company or at any time thereafter, (i) use any of the
Confidential Information, or (ii) disclose any of the Confidential Information
to any person not an employee of the Company or not engaged to render services
to the Company, except (in either case) to perform his duties under this
Agreement or otherwise with the Company’s prior written consent. Nothing in this
Article 7 shall preclude Hirschhorn from the use or disclosure of information
generally known to the public or not considered confidential by the Company or
from any disclosure to the extent required by law or court order (though
Hirschhorn must give the Company prior notice of any such required disclosure
and must cooperate with any reasonable requests of the Company to obtain a
protective order regarding, or to narrow the scope of, the Confidential
Information required to be disclosed). All files, records, documents,
information, data, and similar items relating to the business or affairs of the
Company, whether prepared by Hirschhorn or otherwise coming into his possession,
shall remain the exclusive property of the Company and shall not be removed from
the premises from the Company, except in the ordinary course of business as part
of Hirschhorn’s performance of his duties under this Agreement, and (in any
event) shall be promptly returned or delivered to the Company (without
Hirschhorn’s retaining any copies) upon the termination of employment under this
Agreement.
8. NONCOMPETITION. Hirschhorn acknowledges that, in addition to his access to
and possession of Confidential Information, during the Term he will acquire
valuable experience and special training regarding the Company’s business and
that the knowledge, experience, and training he will acquire would enable him to
injure the Company if he were to engage in any business that is competitive with
the business of the Company. Therefore, Hirschhorn shall not, at any time during
the Term and for the twelve (12) consecutive months immediately after the
Termination Date, directly or indirectly (as an employee, employer, consultant,
agent, principal, partner, shareholder, officer, director, or manager or in any
other individual or representative capacity), engage, invest, or participate in
any business in direct competition with the business of the Company within a
fifty (50)-mile radius of each location, or set or group of locations, (i) at,
from, or to which the Company conducts or has conducted business or renders,
provides, or delivers, or has rendered, provided, or delivered, services or
products during the Measurement Period (as defined below) or (ii) that is or has
been, during the Measurement Period, the subject of a Proposal (as defined
below) to conduct business or render, provide, or deliver services or products
thereat, therefrom, or thereto. “Measurement Period” means, with respect to
Hirschhorn’s activity (A) at any time during the Term, the Term, and (B) at any
time on or after the Termination Date, the six (6) consecutive months preceding,
and including, the Termination Date. “Proposal” means a written or formal
proposal, bid, arrangement, understanding, or

11



--------------------------------------------------------------------------------



 



agreement by the Company to or with another person that reflects or contains
negotiated or substantive terms, but does not include any marketing contact by
the Company where the other person has not solicited that contact or indicated
any interest in doing business with the Company. (Hirschhorn shall not be
prohibited, however, from owning, as a passive investor, less than five percent
(5%) of the publicly traded stock or other securities of any entity engaged in a
business competitive with that of the Company.) Hirschhorn represents and agrees
that (x) the Company has agreed to provide him, and he will receive from the
Company, special experience and knowledge, including Confidential Information,
(y) because the Confidential Information is valuable to the Company, its
protection (particularly from any competitive business) constitutes a legitimate
interest to be protected by the Company by enforcement of the restriction in
this Article 8, and (z) the enforcement of the restriction in this Article 8
would not be unduly burdensome to Hirschhorn and that, in order to induce the
Company to enter into this Agreement (which contains various benefits to
Hirschhorn and obligations of the Company with respect to Hirschhorn’s
employment), Hirschhorn is willing and able to engage, invest, or participate in
business after the Termination Date so as not to violate this Article 8. The
Parties agree that the restrictions in this Article 8 regarding scope of
activity, duration, and geographic area are reasonable; however, if any court
should determine that any of those restrictions is unenforceable, that
restriction shall not thereby be terminated, but shall be deemed amended to the
extent required to render it enforceable.
9. NONSOLICITATION. Hirschhorn shall not, at any time within the twelve
(12) consecutive months immediately after the Termination Date, either directly
or indirectly:
9.1. Disclose Contact Information. Make known to any person the names and
addresses, or other contact information, of any of the customers, suppliers, or
other persons having significant business relationships with the Company within
the information technology industry, so that such person could affect, or
attempt to affect, any of those relationships to the detriment of the Company;
or
9.2. Solicit Employees. Solicit, recruit, or hire, or attempt to solicit,
recruit, or hire, any employee or consultant of the Company, or in any other
manner attempt to induce any employee or consultant of the Company to leave the
employ of the Company or cease his or her consulting or similar business
relationship with the Company. References in this Article 9.2 to “any employee
or consultant” shall include any person who was an employee or consultant of the
Company at any time within the six (6) consecutive months preceding, and
including, the Termination Date.
10. DEVELOPMENTS. Hirschhorn shall promptly disclose to the Company all
inventions, discoveries, improvements, processes, formulas, ideas, know-how,
methods, research, compositions, and other developments, whether or not
patentable or copyrightable, that Hirschhorn, by himself or in conjunction with
any other person, conceives, makes, develops, or acquires during the Term which
(i) are or relate to the properties, assets, or existing or contemplated
business or research activities of the Company, (ii) are suggested by, arise out
of, or result from, directly or indirectly, Hirschhorn’s association with the
Company, or (iii) arise out of or result from, directly or indirectly, the use
of the Company’s time, labor, materials, facilities, or other resources
(“Developments”).

12



--------------------------------------------------------------------------------



 



Hirschhorn hereby assigns, transfers, and conveys to the Company, and hereby
agrees to assign, transfer, and convey to the Company during or after the Term,
all of his right and title to and interest in all Developments. Hirschhorn
shall, from time to time upon the request of the Company during or after the
Term, execute and deliver any and all instruments and documents and take any and
all other actions which, in the judgment of the Company or its counsel, are or
may be necessary or desirable to document any such assignment, transfer, and
conveyance to the Company or to enable the Company to file and process
applications for, and to acquire, maintain, and enforce, any and all patents,
trademarks, registrations, or copyrights with respect to any of the
Developments, or to obtain any extension, validation, re-issue, continuance, or
renewal of any such patent, trademark, registration, or copyright. The Company
will be responsible for the preparation of any such instrument or document and
for the implementation of any such proceedings and will reimburse Hirschhorn for
all reasonable expenses incurred by him in complying with this Article 10.
11. INDEMNIFICATION. To the extent Hirschhorn is an officer or director of the
Company, the Company shall include Hirschhorn under any existing or future
(i) directors’ and officers’ liability insurance policy that the Company obtains
and maintains or (ii) indemnification agreements between the Company and other
executives of the Company. Subject to the foregoing sentence, the Company will
indemnify Hirschhorn to the fullest extent permitted by the laws of the
Company’s state of incorporation in effect at that time or by the articles or
certificate of incorporation and by-laws of the Company, whichever affords the
greater protection to Hirschhorn.
12. CERTAIN REMEDIES. Any breach or violation by Hirschhorn of any of Articles
7, 8, 9, and 10 shall entitle the Company, as a matter of right, to an
injunction issued by any court of competent jurisdiction, restraining any
further or continued breach or violation, or to specific performance requiring
the compliance with Hirschhorn’s covenants. This right to an injunction or other
equitable relief shall be in addition to, and not in lieu of, any other remedies
to which the Company may be entitled. The existence of any claim or cause of
action of Hirschhorn against the Company, or any subsidiary or affiliate of the
Company, whether based on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of Hirschhorn’s covenants in any of
Articles 7, 8, 9, and 10. The covenants in Articles 7, 8, 9, and 10 and in this
Article 12 shall survive the termination of Hirschhorn’s employment under this
Agreement.
13. BINDING AGREEMENT; SUCCESSORS AND ASSIGNS. This Agreement shall be binding
upon, and shall inure to the benefit of, the Company and Hirschhorn and their
respective legal representatives, heirs, executors, administrators, and
successors and assigns (as permitted by this Article 13), including any
successor to the Company by merger, consolidation, or reorganization and any
other person that acquires all or substantially all of the business and assets
of the Company. The Company shall have the right, without the need for any
consent from Hirschhorn, to assign its rights, benefits, remedies, and
obligations under this Agreement to one or more other persons. The rights,
benefits, remedies, and obligations of Hirschhorn under this Agreement are
personal to Hirschhorn, however, and may not be assigned or delegated by him;
except that this shall not preclude (i) Hirschhorn from designating one or more
beneficiaries to receive any amount or benefit that may be paid or provided
after Hirschhorn’s death or (ii) the legal representative of Hirschhorn’s estate
from assigning any right or benefit under this

13



--------------------------------------------------------------------------------



 



Agreement to the person or persons entitled thereto under Hirschhorn’s will or
the laws of intestacy applicable to Hirschhorn’s estate, as the case may be.
14. SEVERABILITY. If any provision of this Agreement is found to be invalid or
unenforceable for any reason, then (i) that provision shall be severed from this
Agreement, (ii) this Agreement shall be construed and enforced as if that
invalid or unenforceable provision never constituted a part of this Agreement,
and (iii) the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
applicable law. Further, in lieu of that invalid or unenforceable provision,
there shall be added to this Agreement a provision as similar in its terms to
that invalid or unenforceable provision as may be possible and be valid and
enforceable.
15. NOTICES. Any notice, request, or other communication to be given by either
Party under this Agreement by to the other shall be in writing and either
(i) delivered in person, (ii) delivered by prepaid same-day or overnight courier
service, (iii) sent by certified mail, postage prepaid with return receipt
requested, or (iv) transmitted by facsimile, in any case addressed to the other
Party as follows:

             
 
           
 
  To the Company:   Tri-Isthmus Group, Inc.
9663 Santa Monica Blvd., #959
Beverly Hills, California 90210    
 
      Attention: Board of Directors
Facsimile:                                             
 
                with a copy (which shall not constitute notice) to:    
 
           
 
      Kirkpatrick & Lockhart Preston Gates Ellis, LLP
1717 Main Street, Suite 2800
Dallas, TX 75201    
 
      Attn: I. Bobby Majumder, Esq.
Facsimile: (214) 939-5849    
 
           
 
  To Hirschhorn:   David Hirschhorn    
 
           
 
     
 
   
 
           
 
     
 
   
 
      Facsimile: (___) ___-___    

or to such other address or facsimile number as the Party to be notified may
have designated by notice previously given in accordance with this Article 15.
Communications delivered in person or by courier service or transmitted by
facsimile shall be deemed given and received as of actual receipt (or refusal)
by the addressee. Communications mailed as described above in this Article 15
shall be deemed given and received three (3) business days after mailing or upon
actual receipt, whichever is earlier.
16. CERTAIN DEFINED TERMS. In this Agreement, (i) “person” means an individual
or any corporation, partnership, trust, unincorporated association, limited
liability company, or other legal entity, whether acting in an individual,
fiduciary, or other capacity, and any government, court, or governmental agency,
(ii) “include” and “including” do not signify any

14



--------------------------------------------------------------------------------



 



limitation, (iii) “Article” and “Section” means any Article and any Section,
respectively, of this Agreement, unless otherwise indicated, (iv) an “affiliate”
of a person means any other person controlling, controlled by, or under common
control with that person, and (v) “business day” means any Monday through
Friday, other than any such weekday on which the executive offices of the
Company are closed. In addition, the use in this Agreement of “year,” “annual,”
“month,” or “monthly” (or similar terms) to indicate a measurement period shall
not itself be deemed to grant rights to Hirschhorn for employment or
compensation for that period.
17. ENTIRE AGREEMENT. This Agreement, with Exhibit “A”, constitutes the entire
agreement between the Company and Hirschhorn with respect to the subject matter
hereof and supersedes any prior agreement between the Company and Hirschhorn
with respect to the same subject matter.
18. MODIFICATION AND WAIVER. No amendment to or modification of this Agreement,
or waiver of any term, provision, or condition of this Agreement, will be
binding upon a Party unless the amendment, modification, or waiver is in writing
and signed by the Party to be bound. Any waiver by a Party of a breach or
violation of any provision of this Agreement by the other Party shall not be
deemed a waiver of any other provision or of any subsequent breach or violation.
19. GENDER. Whenever the context requires in this Agreement, words denoting
gender in this Agreement include the masculine, feminine, and neuter.
20. GOVERNING LAW; VENUE. This Agreement, and the rights, remedies, obligations,
and duties of the Parties under this Agreement, shall be governed by, construed
in accordance with, and enforced under the laws of the State of Delaware. The
exclusive venue of any action or proceeding relating to this Agreement or its
subject matter shall be in Los Angeles County, California.
21. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
constitutes an original, but all of which constitute one and the same document.
The Parties have executed this Agreement to be effective as of the date stated
in the first paragraph.

             
 
            THE COMPANY:   EMPLOYEE:    
 
            TRI-ISTHMUS GROUP, INC.,         a Delaware corporation   /s/ David
Hirschhorn    
 
     
 
Signature    
 
           
By:
Name:
  /s/ Richardson E. Sells
 
Richardson E. Sells        
Its:
  Director & Compensation Comm. Member   David Hirschhorn    

      Printed Name    

15



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Settlement Agreement, General Release, and Covenant Not to Sue

16



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SETTLEMENT AGREEMENT,
GENERAL RELEASE, AND COVENANT NOT TO SUE
     This Settlement Agreement, General Release, and Covenant Not to Sue
(“Agreement”) is made and entered into as of the                      day of
                    , ___, by and between
                                         (“Employee”) and
                                         , a                      corporation
(the “Company”), hereinafter collectively referred to as the “parties”.
Recitals
     WHEREAS, Employee was employed by the Company as
                                         under the terms of an Executive
Employment Agreement dated as of                     , 200___(the “Employment
Agreement”);
     WHEREAS, Employee’s employment under the Employment Agreement shall
terminate effective                     ,                      (the “Termination
Date”); and
     WHEREAS, the parties desire to settle fully and finally, in the manner set
forth herein, all differences between them which have arisen, or which may
arise, prior to, or at the time of, the execution of this Agreement, including,
but in no way limited to, any and all claims and controversies arising out of
the Employment Agreement, the employment relationship between Employee and the
Company, and the termination thereof;
Agreement
     NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants and agreements set forth herein, the parties covenant and agree as
follows:
     1. Employee, for himself or herself and on behalf of his or her attorneys,
heirs, assigns, successors, executors, and administrators, IRREVOCABLY AND
UNCONDITIONALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES the Company, its
current and former parent, subsidiary, affiliated, and related corporations,
firms, associations, partnerships, limited liability companies, and other
entities, their successors and assigns, and the current and former owners,
members, shareholders, managers, directors, officers, partners, employees,
agents, attorneys, representatives, and insurers of said corporations, firms,
associations, partnerships, limited liability companies, and other entities, and
their guardians, successors, assigns, heirs, executors, and administrators
(hereinafter collectively referred to as the “Releasees”), from any and all
claims, complaints, grievances, liabilities, obligations, promises, agreements,
damages, causes of action, rights, debts, demands, controversies, costs, losses,
damages, and expenses (including, without limitation, attorneys’ fees and
expenses) whatsoever, other than any arising under this Agreement, under any
municipal, local, state, or federal law, common or statutory — including, but in
no way limited to, claims

17



--------------------------------------------------------------------------------



 



under the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq.
— for any actions or omissions whatsoever, whether known or unknown and whether
or not connected with the Employment Agreement, the employment of Employee by
the Company, or the termination thereof, which existed or may have existed prior
to, or contemporaneously with, the execution of this Agreement.
     2. Employee, for himself or herself and on behalf of his or her attorneys,
heirs, assigns, successors, executors, and administrators, COVENANTS NOT TO SUE
OR OTHERWISE CONSENT TO PARTICIPATE IN ANY ACTION AGAINST, any of the Releasees
based upon any of the claims and other matters released in paragraph 1 of this
Agreement.
     3. Employee agrees that he or she will keep the terms, amount, and fact of
this Agreement STRICTLY AND COMPLETELY CONFIDENTIAL and that he or she will not
communicate or otherwise disclose to any employee (past, present, or future) of
the Company or any of the other Releasees or to a member of the general public
the terms, amount, or fact of this Agreement, except as may be required by law
or compulsory process.
     4. Employee waives and releases forever any right or rights he or she might
have to employment, reemployment, or reinstatement with the Company or any of
the other Releasees, except as may be provided under the terms of this
Agreement.
     5. Upon the expiration of seven (7) days after Employee’s execution of this
Agreement, the Company agrees to pay or provide Employee the Severance Payment
as provided (and defined) in the Employment Agreement.
     6. The parties hereto recognize that, by entering into this Agreement, the
Company does not admit, and does specifically deny, any violation of any local,
state, or federal law, common or statutory. The parties further recognize that
this Agreement has been entered into in release and compromise of any claims
which might be asserted by Employee in connection with his or her employment by
the Company, or the termination thereof, and to avoid the expense and burden of
any litigation related thereto.
     7. The parties acknowledge and agree that in the event Employee materially
breaches any provision of this Agreement, (a) Employee will indemnify and hold
the Company harmless from and against any and all resulting damages, expense, or
loss incurred by the Company (including, without limitation, attorneys’ fees and
expenses), (b) Employee will immediately repay to the Company in full any
payment made to him or her under the provisions of this Agreement, and (c) the
Company will be entitled to file counterclaims against Employee for breach of
the covenant not to sue and may recover from Employee any payment not repaid to
the Company, as required by clause (b) of this paragraph 7, as well as any and
all other resulting actual or consequential damages.
     8. One or more waivers of a breach of any covenant, term, or provision of
this Agreement by either party shall not be construed as a waiver of a
subsequent breach of the same covenant, term, or provision, nor shall it be
considered a waiver of any other then existing or subsequent breach of a
different covenant, term, or provision.

18



--------------------------------------------------------------------------------



 



     9. If any provision or term of this Agreement is held to be illegal,
invalid, or unenforceable, (a) such provision or term shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid,
or unenforceable provision had never constituted part of this Agreement, and
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance from this Agreement. Furthermore, in lieu of each
such illegal, invalid, or unenforceable provision or term there shall be added
automatically as a part of this Agreement another provision or term as similar
to the illegal, invalid, or unenforceable provision as may be possible and that
is legal, valid, and enforceable.
     10. The parties agree that should one party sue the other party for a
breach of any provision of this Agreement, the prevailing party shall be
entitled to recover its attorneys’ fees and costs of court. Each party shall
have the right to sue for specific performance of this Agreement, and for
declaratory and injunctive relief.
     11. Either party may revoke this Agreement, within seven (7) days of the
date of its execution by Employee (the “Revocation Period”), by written notice
to the other party. Employee agrees that if he or she revokes this Agreement, he
or she shall receive none of the benefits provided for under its terms. Employee
further understands and agrees that, unless the Company receives from Employee,
prior to the expiration of the Revocation Period, written notice of his or her
revocation of this Agreement, this Agreement and all of its terms shall have
full force and effect, and Employee shall have forever waived his or her right
to revoke this Agreement.
     12. This Agreement constitutes the entire agreement of the parties, and
supersedes all prior and contemporaneous negotiations and agreements, oral or
written, between the parties. All prior and contemporaneous negotiations and
agreements are deemed incorporated and merged into this Agreement and are deemed
to have been abandoned if not so incorporated. No representations, oral or
written, are being relied upon by either party in executing this Agreement other
than the express representations of this Agreement. This Agreement cannot be
changed or terminated without the express written consent of the parties.
     13. This Agreement shall be governed by and construed in accordance with
the laws of the State of Texas, except where preempted by federal law.
     14. By executing this Agreement, Employee acknowledges that (a) this
Agreement has been reviewed with him or her by a representative of the Company
(see Attachment “A”, which is attached hereto and incorporated herein by
reference), (b) he or she has had at least twenty-one (21) days to consider the
terms of the Agreement (see Attachment “A”), and has considered its terms for
that period of time or has knowingly and voluntarily waived his or her right to
do so, (c) he or she has been advised by the Company in writing to consult with
an attorney regarding the terms of the Agreement (see Attachment “A”), (d) he or
she has consulted with, or has had sufficient opportunity to consult with, an
attorney of his or her own choosing regarding the terms of the Agreement,
(e) any and all questions regarding the terms of this Agreement have been asked
and answered to his or her complete satisfaction, (f) he or she has read this
Agreement and fully understands its terms and their import, (g) except as
provided by this Agreement, he or she has no contractual right or claim to the
benefits described herein, (h)

19



--------------------------------------------------------------------------------



 



the consideration provided for herein is good and valuable, and (i) he or she is
entering into this Agreement voluntarily, of his or her own free will, and
without any coercion, undue influence, threat, or intimidation of any kind or
type whatsoever.

20



--------------------------------------------------------------------------------



 



     EXECUTED in                                          ,         
             this                     day of                     , 200___.

                  EMPLOYEE:    
 
                     
 
           
 
  Date:        
 
           

             
THE STATE OF
      §    
 
           
 
      §    
COUNTY OF
      §    
 
           

     BEFORE ME, the undersigned, a Notary Public, on this day personally
appeared                                         , known to me to be the person
whose name is subscribed to the foregoing instrument, and acknowledged to me
that he or she executed the same for the purposes and consideration therein
expressed.
     GIVEN UNDER MY HAND AND SEAL OF OFFICE this                      day of
                    , 200___.

         
 
             
 
  Notary Public, State of    
 
       

[SEAL]

21



--------------------------------------------------------------------------------



 



     EXECUTED in                     ,                      , this        
              day of                     , 200___.

                  THE COMPANY:    
 
           
 
  By:        
 
           
 
           
 
  Its:        
 
           

             
THE STATE OF
      §    
 
           
 
      §    
COUNTY OF
      §    
 
           

     BEFORE ME, the undersigned, a Notary Public, on this day personally
appeared                                         ,                             
             of                                         , known to me to be the
person whose name is subscribed to the foregoing instrument, and acknowledged to
me that he or she executed the same as the act of that company for the purposes
and consideration therein expressed.
     GIVEN UNDER MY HAND AND SEAL OF OFFICE this                      day of
                                         , 200___.

         
 
             
 
  Notary Public, State of    
 
       

[SEAL]

22



--------------------------------------------------------------------------------



 



ATTACHMENT “A”
NOTICE OF RIGHTS
     Attached hereto you will find a proposed Settlement Agreement, General
Release, and Covenant Not to Sue (“Agreement”) with respect to the termination
of your employment. It is required by law that you be given at least 21 days
from the date of receipt of the proposed Agreement within which to consider its
terms. During this period, please feel free to contact the person listed below
to ask any questions regarding the Agreement, including, but not limited to, the
definitions of words which you do not know and the meanings of phrases,
sentences, or paragraphs which you do not understand. It is recommended that you
consult with an attorney regarding your legal rights with respect to the
Agreement during this 21-day period.
ACKNOWLEDGMENT OF RECEIPT
     I acknowledge that I received a copy of
                                        ’s proposed Settlement Agreement,
General Release, and Covenant Not to Sue at
                    :                    .m. this ___day of
                    ,                     , and that the Agreement and the
Notice of Rights above have been reviewed with me by the person listed below.

                  EMPLOYEE:    
 
                     
 
           
 
  Date:        
 
           

          COMPANY:    
 
             
 
       
By:
       
 
       
Its:
       
 
       

23